Case 1:18-CV-08250-.]SR Document 28-1 Filed 10/26/18 Page 1 of 10

EXhibit A

Case 1:18-CV-08250-.]SR Document 28-1 Filed 10/26/18 Page 2 of 10

Enlity lnlolrnat|on 918;18, 4:22 PM

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through September 7, 201 8.

 

Selected Entity Name: BlTTREX LI..C
Selected Entity Status lnformation

Current Entity Name: BITTREX LLC

DOS ID #: 4800632
Initial DOS Filing Date: AUGUST 06, 2015
County: NEW YORK
Jurisdiction: NEVADA

Entity Type: FOREIGN LlMlTED LIABlLlTY COMPANY
Current Entity Status: ACTIVE

Selected Entity Address information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
BRETT CAMPBELL
6077 S. FT. APACHE RD.,
SUlTE 100
LAS VEGAS, NEVADA, 89148

chistered Agent

NONE

This office does not require or maintain information
regarding the names and addresses of members or
managers of nonprofessional limited liability

htlps'llappextzo dos.ny gov/corp_publicICORPSEARCH ENT|TY_|NFO ..ype=%t.dwp__search type =%42%45%47%49%4E%§B&p__srch_results_page=0 Page 1 ot 2

Case 1:18-CV-08250-.]SR Document 28-1 Filed 10/26/18 Page 3 of 10

Entity nlormation 9[8!18, 4'22 PM

companies. Professiona| limited liability companies
must include the name(s) and address(es) of the
Original members, however this information is not
recorded and only available by viewing the certificate.

 

*Stock Information

# of Shares Type of Stock $ Value per Share
No lnformation Avai|ab|e

*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
AUG 06, 2015 Actua| BlTTREX LLC

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
Search Resu|ts New Search

Services/Programs l Privacy Po|icy_ | Accessibility Po|icy | Disclaimer | Return to DOS
Homep_age | Contagtgs

 

 

https flappextzo des ny gnv,tcorp public;CORPSEARCl-t ENT|TY lNFO ..ype=%di&n_search.lyne=%¢?%&§%d?%d9‘!»4£%53&0.SfCh_reSullS.PHQE=D PHQE 2 0\` 2

Case 1:18-CV-08250-.]SR Document 28-1 Filed 10/26/18 Page 4 of 10

Entity fnlarmation 915!18, 4 23 FM

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through September 7, 2018.

 

Selected Entity Name: COlNBASE, INC.
Selected Entity Status lnformation

Current Entity Name: COINBASE. lNC.

DOS ID #: 4493297
Initial DOS Filing Date: NOV EMBER 27, 2013
County: NEW YORK

Jurisdiction: DELAWARE
Entity 'Iype: FORE[GN BUSlNESS CORPORAT[ON
Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
C.-"O CT CORPORATION SYSTEM
111 EIGHTH AVENL`E.
NEW YORK, NEW YORK, 1001 l
Chief Executive Ol`ficer

BRlAN ARMSTRONG
548 MARKET STREET
#23008
SA-N F»R-A-NCISC-O; CALl-EORN-IA,-szl{}¢
Principal Executive Office

CO[NBASE, INC.
548 MARKET STREET

hltps [;appexl20 des ny gav,'c::rp_ pub icICORPSEARCH.ENTlTY lNFO. .ype=%41&p_search_type=%42%45%47%49%4£%53&0_5¢::|1_results_pa|e=O Page‘l ol 3

Case 1:18-cV-08250-.]SR Document 28-1 Filed 10/26/18 Page 5 of 10

En1lly lnlormalion I-.'IIBHB, 4 23 FM

#23008
SAN FRANCISCO, CALIFORNIA, 94104

Registered Agent
Cl` CORPORAT|ON SYSTEM

|l| EIGHTH AVENUE
NEW YORK, NEW YORK, 1001|

This office does not record information regarding the
names and addresses of officers, shareholders or
directors of nonprofessional corporations except the
chief executive officer, if provided, which would be
listed above. Professiona| corporations must include
the name(s) and address(es) of the initial officers,
directors, and shareholders in the initial certificate of
incorporation, however this information is not
recorded and only available by viewing he certifica 1§,

*Stock Information

# of Shares Type of Stock $ Value per Share
No Information Avai|able

*Stock information is applicable to domestic business corporations

Name History

Filing Date Name '[ypc Entity Name
NOV 27, 2013 Actual COINBASE, INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
Search Rgsults New Search

Services.-'Programs 1 Privacv Po|icv_ | Accessibi|ity Policy_ | Disclaimer 1 ReturntoDOS
Homepage_ | ContactUs

htlps lllppexiZC| des ny gov/corp pub icICORPSEARCI-l ENTlTY_lNFO...ype=%M&p_search_type=%42%45%47%49%4E“/¢SS&p_sreh_resu|ls page=O Page 2 of 3

Case 1:18-cV-08250-.]SR Document 28-1 Filed 10/26/18 Page 6 of 10

Entity nlormation 9[8[18, 4.23 PM

htlps flappethO.dos ny govlcorp_pub icICORFSEARCH.£NT|TY lNFO.. ype=°!.d’l&p_search_type=%42%45%47%49%4E'/.SS&p_stch_tesu ts_plge_O Page 3 of 3

Case 1:18-cV-08250-.]SR Document 28-1 Filed 10/26/18 Page 7 of 10

Entity information 915;13' 4:24 pM

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through September 7, 20| 8.

 

Selected Entity Name: POLON[EX, LLC
Selected Entity Status information

Current Entity Name: POLON[EX, LLC

DOS ID #: 5363078
Initia| DOS Filing Date: .IUNE 21 , 2018
County: NEW YORK
.]urisdiction: DELAWARE

Entity Type: FORElGN LIMITED LIABILITY COMPANY
Current Entity Status: ACTIVE

Selected Entity Address lnformation
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
C T CORPORATION SYSTEM
111 ElGHTI-l AVENUE
NEW YORK, NEW YORK, 1001|
Registered Agent

C T CORPORATION SYSTEM
lll ElGHT}-l AVENUE
NEW YORK, NEW YORK, 10011

This office does not require or maintain information
regarding the names and addresses of members or

hnps /[appegizg dog ny gqv;¢qrp_pub i¢,iCORPSEARC|-i ENT TY_|NFQ_ ype=%41&p_search_type=%d2%45%47%49%4E%SS&p_sreh_resu ts_page=O Page 1 of 2

Case 1:18-cV-08250-.]SR Document 28-1 Filed 10/26/18 Page 8 of 10

Entity lnlormation 9[81'18, d'24 PM

managers of nonprofessional limited liability
companies Professional limited liability companies
must include the name(s) and address(es) of the
original members, however this information is not
recorded and only available by viewiiigM

 

*Stock Information

# of Shares Type of Stock $ Value per Share
No information Avai|ab|e

*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name 'l§fpe Entity Name
JUN 21,2018 Actual POLONIEX, LLC

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
Search Restl|ts New Search

Services.-Programs . Privacy Po|icy l Accessibility Po|icy_ i Disclaimer | Rettirn to DOS

Homep_ag_e_ | ContactUs

 

 

htlps.h'appext20 dos_ny govlcorp publchCDRPSEARCl-l ENT|TY_|NFO._ ype=%41&p_search_type=%42%&5%47%49°/»4£‘/»53&p_srch_results_page=l] Page 2 of 2

Case 1:18-cV-08250-.]SR Document 28-1 Filed 10/26/18 Page 9 of 10

Entity lnformation QIBI‘lB, 4'24 PM

NYS Department of State

Division of Corporations

Entity lnformation

The information contained in this database is current through September 7, 2018.

 

Selected Entity Name: XAPO, lNC.
Selected Entity Status lnformation

Current Entity Name: XAPO, lNC.

DOS ID #: 4802757
Initial DOS Filing Date: AUGUST 1 l , 2015
County: NEW YORK
Jurisdiction: DELAWARE

Entity Type: FORE[GN BUSlNESS CORPORAT[ON
Current Entity Status: AC'I`IVE

Selected Entity Address lnformation
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
GEORGE M. ROGERS, lll {"TED") PRESIDENT
XAPO, lNC.
2983 WOODSIDE ROAD
WOODSIDE, CALIFORN|A, 94062

Registered Agent
NON E

This office does not record information regarding the
names and addresses of officers, shareholders or
directors of nonprofessional corporations except the

hltps llappexl20 dos.ny.govlcorp pub ichORPSEARCH ENT|T¥_|NFO .ype=%M&p_searcl'-_lype=%4Z'MEKAF%JS'AdE%§S&p__srch_results_page=O Page 1 al 2

Case 1:18-cV-08250-.]SR Document 28-1 Filed 10/26/18 Page 10 of 10

Entity lnformation BIBI‘lB, 4 24 PM

chief executive officer, if provided, which would be
listed above. Professional corporations must include
the name(s) and address(es) of the initial officers,
directors, and shareholders in the initial certificate of
incorporation, however this information is not
recorded and only available by viewing the certificate

 

*Stock lnformation

# of Shares Type of Stock $ Value per Share
No lnformation Available

*Stock information is applicable to domestic business corporations

Name History

Filing Date Name Type Entity Name
AUG 11,2015 Actual XAPO,INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting its activities or business in New York State.

NOTE: New York State does not issue organizational identification numbers.
Search Results New Search

ServicesfPrograms l Privacv Po|icv l Accessil)ility Po|icy_ l Disclaimer ` Return to DOS
l~lomep_age_ l ContactUs

 

 

https [/appethO des ny gov/corp pub lc,fCORPSEARCH.ENT|TY_lNFO...ype=%A‘&p_seorch_type=%42%d5%47%4S%AE%SE&p_steh_resu ts_paqe=l] Page 2 ul 2

